Dismissed and Memorandum Opinion filed April 26, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-22-00218-CV

  DR. RHODESIER LASTRAP, LONNIE GLISPIE, RACHEL TAYLOR,
               AND DEBORAH WYNN, Appellants
                                           V.

                           UTOPIA LASTRAP, Appellee

                      On Appeal from the 61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-45078

                           MEMORANDUM OPINION

      Appellants Dr. Rhodesier Lastrap, Lonnie Glispie, Rachel Taylor, and
Deborah Wynn bring a permissive appeal from an interlocutory order that is not
otherwise appealable. Texas Rule of Appellate Procedure 28.3(c) provides that [t]he
petition must be filed within 15 days after the order to be appealed is signed.” Tex.
R. App. 28.3(c). Under rule 28.3(d) “[t]he court of appeals may extend the time to
file the petition if the party: (1) files the petition within 15 days after the deadline,
and (2) files a motion complying with Rule 10.5(b).” Id. 28.3(d).

      The interlocutory order appellants attempt to appeal was signed by the trial
court on February 14, 2022. The deadline for appellants to have filed their petition
was March 1, 2022. See id. 28.3(c). The deadline for appellants to have filed a
motion for extension of time, with the petition for permission to appeal the
interlocutory order, was March 16, 2022. See id. 28.3(d). Appellants filed their
notice of appeal on March 24, 2022—more than thirty days after the order appellants
want to appeal was signed and eight days after the deadline for requesting an
extension to time to file their petition. Appellants did not appeal the order until after
the deadline for filing an extension had passed. Therefore, relator’s appeal is
untimely. Moreover, appellants have not filed their petition for permission to appeal
the February 14, 2022 interlocutory order. See id.

      We dismiss appellants’ interlocutory appeal for want of jurisdiction.
Appellants’ motion to extend time to file their notice of appeal and appellee’s motion
to strike the docketing statement are dismissed as moot.



                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                           2